        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


MICHELLE A. M.,1                       )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1186-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 _____________________________________ )



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding no error in the

Administrative Law Judge’s (ALJ) evaluation of Dr. Sankoorikal’s medical opinion, the

court ORDERS that judgment shall be entered pursuant to the fourth sentence of 42

U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background




1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 2 of 17




       Plaintiff protectively filed applications for DIB and SSI benefits on February 13,

2018. (R. 12, 226). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred

in considering the opinions of her physician, Dr. Sankoorikal.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

                                             2
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 3 of 17




Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§§ 404.1520(e), 416.920(e). This assessment is used at both step four and step five of the

sequential evaluation process. Id.

                                             3
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 4 of 17




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The court addresses the error alleged in Plaintiff’s Social Security Brief.

II.    Evaluation of the Medical Source Opinions

       Plaintiff claims the ALJ erred in finding Dr. Sankoorikal’s opinion is not

supported by or consistent with the record. (Pl. Br. 16). Plaintiff acknowledges the

regulations in effect when her case was filed required the ALJ to consider five factors (of

which the most important are supportability and consistency) when considering medical

opinions and prior administrative medical findings, to articulate how persuasive he finds

the opinions (collectively) of each source, and to explain how he considered the factors of

supportability and consistency. Id. (citing 20 C.F.R. §§ 404.1520c, 416.920c). Plaintiff

acknowledges the ALJ properly applied the regulatory framework, but argues,

“substantial evidence does not support the ALJ’s rationale.” Id. at 17. This is so, in

Plaintiff’s view, because “A reasonable mind would not accept the ALJ’s rationale as

                                             4
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 5 of 17




sufficient to support his ultimate conclusion.” (Pl. Br. 17). Plaintiff argues the record “is

consistent with and supports Dr. Sankoorikal’s opinion.” Id. She argues that the daily

activities relied upon by the ALJ are not “inconsistent with Dr. Sankoorikal’s opinion for

being off-task 20% of the day, absent twice a month, or requiring unscheduled breaks

every two to four hours.” Id. at 18 (citing Pennington v. Chater, 1997 WL 297684, at *4

(10th Cir. 1997); and Otte v. Berryhill, No. 18-2006-JWL, 2018 WL 5263515, at *4-5

(D. Kan. Oct. 23, 2018) (finding remand necessary when the ALJ failed to explain

specifically why he found the claimant’s Ménière’s disease attacks would not cause her

to miss work one to two days a month on an ongoing basis)). This is so, in Plaintiff’s

view, because “nothing in the record indicated [Plaintiff] could not perform these

activities for 80% of the day all but two days per month.” Id. Plaintiff argues that her

“complete statements of daily activities are consistent with and support Dr. Sankoorikal’s

opinion for off-task behavior, unscheduled breaks, and absenteeism.” Id. at 19.

       Plaintiff argues the ALJ’s consideration of the evidence and his finding that

sometimes Plaintiff had normal examinations and at other times she presented with

abnormalities “is consistent with and supports Dr. Sankoorikal’s opinion.” Id. She

argues “the medical record summarized by the ALJ support [sic] Dr. Sankoorikal’s

opinion.” Id. Plaintiff asserts the ALJ found the prior administrative medical findings of

the state agency consultants unpersuasive and argues they are stale because of material

changes in Plaintiff’s medical condition and, therefore, do not constitute substantial

evidence inconsistent with or detracting from Dr. Sankoorikal’s opinion. Id. at 20. She

argues that the ALJ failed to provide reasons supported by substantial evidence

                                              5
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 6 of 17




demonstrating Dr. Sankoorikal’s opinion is unpersuasive and that in such a case remand

is required. (Pl. Br. 20). Plaintiff concludes, “A reasonable mind would not find

substantial evidence supported the ALJ’s reasons for finding portions of Dr.

Sankoorikal’s opinion unpersuasive.” Id.

       The Commissioner argues that the ALJ’s finding Dr. Sankoorikal’s opinion only

partially persuasive is supported by the ALJ’s citations to evidence in his decision.

(Comm’r Br. 5). He argues the ALJ is entitled to consider the prior administrative

medical findings of the state agency medical consultants and he “does not commit

reversible error by tempering the extremes of [the state agency consultants’] medical

opinion for the claimant’s benefit.” Id. at 8. He notes Plaintiff’s argument Dr.

Sankoorikal’s opinion is consistent with the record evidence and argues, “The issue,

however, is not whether Plaintiff’s position could be found supported by substantial

evidence, but whether the ALJ’s decision is so supported.” Id. at 9.

       In her Reply Brief, Plaintiff argues “the ALJ found the prior administrative

[medical] findings to be unpersuasive because they were inconsistent with and

unsupported by the record as a whole,” and as such they “did not constitute probative

evidence sufficient to discount Dr. Sankoorikal’s opinion.” (Reply 2). Plaintiff

acknowledges Dr. Sankoorikal considered Plaintiff’s reports of pain in formulating his

opinion of functional limitations but argues that factor does not justify discounting the

physician’s opinion because the record “contains significant objective findings

documenting the basis for [Plaintiff]’s chronic pain.” Id. at 3 (citing evidence showing:

grade 1 anterolisthesis of L4-L5 with marked degenerative changes resulting in central

                                             6
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 7 of 17




spinal and neural foraminal stenosis; spondylolisthesis at L4-L5 with S1 radiculopathy

and mild stenosis at L4-L5; mild chronic L5 radiculopathy; degenerative disc disease at

C5-6 with mild to moderate bilateral neural foraminal stenosis; mild narrowing of the left

femoral acetabular joint and subtle osteophyte formation over the femoral head neck

junctions suggestive of impingement; mild multilevel disc bulging; and circumferential

disc bulging at L4-L5 causing probable mild spinal canal stenosis and at least moderate

bilateral neural foraminal narrowing). Finally, Plaintiff argues the ALJ erred in relying

on her daily activities to discount Dr. Sankoolrikal’s opinion because he failed to

consider Plaintiff’s stated limitations in performing those activities.

       A.     Standard for Evaluating Medical Opinions

       As Plaintiff recognizes, the Commissioner promulgated new regulations for

considering medical opinions and included a new section entitled “How we consider and

articulate medical opinions and prior administrative medical findings for claims filed on

or after March 27, 2017.” 20 C.F.R. §§ 404.1520c, 416.920c (2017). The regulations

provide that the Commissioner “will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from your medical sources.” 20 C.F.R. §§ 404.1520c(a),

416.920c(a) (2017). The regulations provide that the SSA will consider each medical

source’s opinions using five factors, supportability, consistency, relationship of source to

claimant, specialization, and other factors tending to support or contradict a medical

opinion or prior administrative medical finding. 20 C.F.R. §§ 404.1520c(a)(c)(1-5),



                                              7
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 8 of 17




416.920c(a)(c)(1-5) (2017). They provide that the most important factors in evaluating

persuasiveness are supportability and consistency. Id.

       The regulations explain that the Commissioner’s decision will articulate how

persuasive the SSA finds all medical opinions and prior administrative medical findings.

20 C.F.R. §§ 404.1520c(b), 416.920c(b) (2017). The articulation requirement applies for

each source, but not for each opinion of that source separately. 20 C.F.R.

§§ 404.1520c(b)(1), 416.920c(b)(1) (2017). It requires that the SSA “will explain how

we considered the supportability and consistency factors for a medical source’s medical

opinions or prior administrative medical findings in your determination or decision. We

may, but are not required to, explain how we considered the factors in paragraphs (c)(3)

through (c)(5) of this section, as appropriate, when we articulate how we consider

medical opinions and prior administrative medical findings in your case record.” 20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2) (2017). The regulations explain that when the

decision-maker finds two or more medical opinions or prior administrative medical

findings are equal in supportability and consistency “but are not exactly the same,” the

decision will articulate the other most persuasive factors from paragraphs (c)(3) through

(c)(5). 20 C.F.R. §§ 404.1520c(b)(3), 416.920c(b)(3) (2017). Finally, the regulations

explain that the SSA is not required to articulate how it considered evidence from non-

medical sources. 20 C.F.R. §§ 404.1520c(d), 416.920c(d) (2017).

       B.     The ALJ’s Findings

       The ALJ assessed Plaintiff with the RFC



                                             8
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 9 of 17




       to perform sedentary work as defined in 20 CFR 404.1567(a) and
       416.967(a), in that she can lift and carry up to ten pounds occasionally and
       lift or carry less than ten pounds frequently, stand and/or walk for two
       hours out of an eight-hour workday, and sit for six hours out of an eight-
       hour workday. The claimant should be allowed to sit, stand or walk
       alternatively, provided that they [sic] are off task less than 10% of the work
       period. The claimant should never climb ladders, ropes and scaffolds,
       crouch, kneel and crawl; and can occasionally climb ramps and stairs,
       balance, and stoop. The claimant can occasionally use foot controls
       bilaterally. The claimant should never work at unprotected heights or with
       moving mechanical parts; and can occasionally work in vibration and
       extreme cold. The claimant is able to carry out detailed but uninvolved
       instructions in the performance of simple, routine and repetitive tasks in a
       work environment with no fast paced production requirements involving
       simple work-related decisions, and with only occasional judgment and
       work place changes. The claimant can occasionally respond to and have
       interaction with supervisors, coworkers, and the general public.

(R. 18-19) (finding no. 5) (bold omitted).

       The ALJ explained his consideration and evaluation of the opinions of six health

care providers—two state agency psychological consultants,2 two state agency medical

consultants, Dr. Sankoorikal, and Ms. Sexton, Plaintiff’s social worker. (R. 22-23). The

ALJ found the opinions of the psychological consultants “only partially persuasive”

because the record supports finding, in addition to the limitations opined by them, that

Plaintiff also has moderate limitations in understanding and adaptation. Id. at 22. He

found the opinions of the state agency medical consultants “have little persuasiveness”

because the record evidence supports “a reduction to sedentary [exertion] due to


2
 The ALJ referred to these consultants as “psychiatric physicians” (R. 22) but the court
notes that the record reveals they are psychologists, not psychiatrists. (e.g., R. 99, 138).
Nonetheless, they are “acceptable medical sources” within the meaning of the
regulations. Moreover, Plaintiff does not allege error in the ALJ’s use of this term and
the court notes the consultants are qualified to provide opinions regarding mental abilities
and limitations in the prior administrative medical findings evaluated by the ALJ.
                                             9
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 10 of 17




degenerative disc disease and hip impairments [and] a finding that the claimant can never

climb ladders, ropes and scaffolds, crouch and crawl, as well as never work in hazards.”

(R. 22). He found Ms. Sexton’s opinion “only partially persuasive” because although the

record showed Plaintiff is limited by severe psychological impairments, the marked and

extreme limitations opined by Ms. Sexton are not supported by or consistent with

Plaintiff’s testimony of activities, interactions with friends, or statements that medications

were helpful, and because Ms. Sexton is not an “acceptable medical source within the

meaning of the regulations. Id. at 23. The ALJ explained his consideration of Dr.

Sankoorikal’s opinion and why he found it “only partially persuasive.” Id.

       The claimant’s physician Joseph Sankoorikal indicated the that [sic]
       claimant could lift 10 pounds but rarely 20, sit 4-6 hours and stand 2 and
       noted never/rare for all postural [limitations] (Exhibits 3F/9F/10F). The
       physician also remarked that [t]he claimant would require unscheduled
       breaks, be absent 2 day[s a month] and off task 20% [of the time]. While
       the medical record does support a finding that the claimant is restricted to
       lifting 10 pounds, standing and walking for 2 hours in an 8-hour workday,
       and sitting for 6 hours, his opinion that the claimant needs unscheduled
       breaks, would be off task 20% of the time and absent 2 days a month are
       not supported by the record including the testimony of the claimant that she
       was the primary caregiver for her young daughter, that she took her child to
       school and appointments and performed various activities including
       driving, vacuuming, sweeping, laundry, cooking, and shopping. The
       claimant also testified that she did embroidery/beading crafts with hopes to
       sell the products. Therefore, I find the opinions only partially persuasive.

(R. 22-23). The ALJ also noted that although Plaintiff claimed at the hearing she had

used a cane for over 6 months, a recent medical record revealed she was not using an

assistive device, and “Dr. Sankoorikal opined that the claimant did not need the cane.”

Id. at 23 (citing R. 908-10, 915 (“Ambulates with a normal gait. Able to heel and toe

walk without difficulty.”)).

                                             10
       Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 11 of 17




       C.     Analysis

       Plaintiff acknowledges the ALJ properly applied the regulatory framework, so the

only question remaining is whether the ALJ’s factual findings are supported by

substantial record evidence (“such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion”). Perales, 402 U.S. at 401. Plaintiff’s argument, “A

reasonable mind would not accept the ALJ’s rationale as sufficient to support his ultimate

conclusion” (Pl. Br. 17) is little more than an ad hominem assertion that the ALJ’s

rationale is not reasonable—(because you disagree with the conclusion I reached, you are

not reasonable)—and says nothing whether the ALJ’s findings are supported by the type

of record evidence a reasonable mind might accept to support a conclusion. As noted

above, to overturn the ALJ’s findings of fact Plaintiff must show “that the evidence not

only supports [a contrary] conclusion, but compels it.” Elias-Zacarias, 502 U.S. at 481,

n.1 (emphases in original). In other words, Plaintiff must show the decision is merely a

conclusion in the guise of findings—the evidence relied upon (or perhaps, that ignored)

compels a different conclusion. The starting point in the court’s review is the findings

presented in the Commissioner’s decision and not what another party, or even the court,

might view as a “proper” weighing of the evidence, and if those findings are supported by

substantial evidence, that is also the ending point. 42 U.S.C. ' 405(g) (“The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive”).

       Thus, the court’s review begins with the ALJ’s evaluation of the medical opinions

and prior administrative medical findings as summarized above. Although Plaintiff’s

                                            11
       Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 12 of 17




argument is concerned primarily with Dr. Sankoorikal’s opinion, that opinion was

evaluated in the context of an evaluation of the record evidence including all the medical

opinions and prior administrative medical findings. Moreover, to the extent Plaintiff’s

focus on Dr. Sankoorikal’s opinion rests on his position as Plaintiff’s own medical

source, the court reminds Plaintiff that under the new regulations the treating physician

rule was abolished and the new regulations “focus more on the content of medical

opinions and less on weighing treating relationships against each other.” Revisions to

Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5,844-01, 5,854,

2017 WL 168819 (SSA Jan. 18, 2017) (emphasis added). This court also tends to agree

with the Commissioner’s explanation that in many cases

       Courts reviewing claims under [the old] rules have focused more on
       whether [the agency] sufficiently articulated the weight we gave treating
       source opinions, rather than on whether substantial evidence supports our
       final decision. As the Administrative Conference of the United States’
       (ACUS) Final Report explains, these courts, in reviewing final agency
       decisions, are reweighing evidence instead of applying the substantial
       evidence standard of review, which is intended to be [a] highly deferential
       standard to us.

Id., 82 Fed. Reg. at 5,853.

       As quoted above, the ALJ discounted Dr. Sankoorikal’s opinions that the claimant

needs unscheduled breaks, would be off task 20% of the time and absent 2 days a month

because they are not supported by the record and by Plaintiff’s testimony. (R. 23). As

the ALJ’s reasons suggest, there is nothing in Dr. Sankoorikal’s treatment records

discussing a need for additional breaks, excessive off task behaviors, or missing work

two days a month. (R. 367-83). As the Commissioner pointed out in his response, Dr.

                                            12
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 13 of 17




Sankoorikal specifically noted in his opinion, “Pain is the limiting factor.” (R. 569, 910).

However, the ALJ found Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms [including pain] are not entirely consistent with the

medical evidence and other evidence in the record,” and Plaintiff makes no argument of

error in that finding. (R. 19). The ALJ also noted Plaintiff’s testimony of activities as the

primary caregiver for her young (special needs) daughter, driving, vacuuming, sweeping,

laundry, cooking, and shopping. Id. at 23, see also (R. 402) (“Her daughter has anxiety

and [is] developmentally delayed.”) (emphasis omitted). Finally, the ALJ noted Plaintiff

“testified that she did embroidery/beading crafts with hopes to sell the products,” thereby

indicating a belief she is not as limited as she alleges. Id.

       This is evidence in the record upon which the ALJ relied in finding Dr.

Sankoorikal’s opinion “only partially persuasive.” Id. It is precisely the type of relevant

evidence “a reasonable mind might accept as adequate to support a conclusion;” Perales,

402 U.S. at 401; in this case, the conclusion that Dr. Sankoorikal’s opinion is “only

partially persuasive.” (R. 23). The court is aware that different, reasonable, individuals

afford different levels of weight to different facts, or factors, but that does not make the

conclusion one reaches unreasonable. The court does not hereby imply that the

conclusion reached by Plaintiff, and explained in his Brief is unreasonable. Rather, as

both the Tenth Circuit and the Supreme Court have recognized, two inconsistent

conclusions may be drawn from the same evidence. Consolo v. Fed. Maritime Comm=n,

383 U.S. 607, 620 (1966); Lax, 489 F.3d at 1084. “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s

                                              13
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 14 of 17




findings from being supported by substantial evidence. We may not displace the

agency’s choice between two fairly conflicting views, even though the court would

justifiably have made a different choice had the matter been before it de novo.” Lax, 489

F.3d at 1084; see also, Consolo, 383 U.S. at 620.

       It is the ALJ’s duty in the first instance to evaluate the evidence, reach a reasoned

and reasonable conclusion from that evidence, and to explain his evaluation of the

evidence. To overcome the ALJ’s conclusion, a plaintiff must demonstrate that the

record evidence cannot support the conclusion reached or compels a different conclusion.

Plaintiff has not done so here. Plaintiff’s argument the activities relied upon by the ALJ

are not inconsistent with being off task 20% of the day, needing unscheduled breaks, or

missing two days a month has a superficial appeal, but does not compel a different

conclusion than reached by the ALJ. This is perhaps best illustrated by looking at

Plaintiff’s ability to care for her special needs daughter. Plaintiff cannot schedule the

needs of her daughter, and the fact she is able to care for her daughter suggests she is not

off task 20% percent of the time, does not require random, unscheduled breaks, and does

not require time away from caring for her daughter two unscheduled days a month. Even

when the daughter is at school, if her needs require, Plaintiff must respond. Plaintiff’s

argument the ALJ did not consider the limitations she expressed when carrying out her

daily activities ignores the ALJ’s discounting her allegations of disabling pain and the

fact she did not allege error in that finding.

       Plaintiff’s appeal to this court’s decision in Otte does not require a different

decision. In Otte, the issue was the frequency of the plaintiff’s Ménière’s disease attacks.

                                                 14
        Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 15 of 17




The record supported that the plaintiff had been let go from work in 2014 because of ten

attacks in six months, five of which had occurred in the last four weeks. Otte, 2018 WL

5263515, at *4. In 2015 the plaintiff reported attacks monthly or every other month, she

reported a “guesstimate” of three attacks in the three months before the hearing, and that

“she sometimes has three attacks a week, or three a day.” Id. This court recognized that

Ménière’s disease attacks are variable and concluded:

       Therefore, “inconsistencies” in Plaintiff’s reports of symptoms alone do not
       justify disregarding those reports. The ALJ must explain specifically why
       he found that Plaintiff’s Ménière’s disease attacks will not cause her to miss
       work one to two days a month on an ongoing basis and are therefore not
       disabling. He has not done so, and he may not simply disregard Plaintiff’s
       allegations because there are other inconsistencies with the evidence.

Id. at *5. Here, the issue is whether Plaintiff’s pain is so severe as to cause her to be off

task 20% or more of a workday on a consistent basis or so severe as to cause her to need

unscheduled breaks or to miss two days of work a month on a consistent basis. As noted

above, the ALJ found it is not so severe and the evidence supports that finding.

       Plaintiff’s argument the ALJ found the prior administrative medical findings of the

state agency consultants unpersuasive and they are stale because of material changes in

Plaintiff’s medical condition and, therefore, do not constitute substantial evidence

inconsistent with or detracting from Dr. Sankoorikal’s opinion is without merit.

Although the ALJ found the prior administrative medical findings “only partially

persuasive” or had “little persuasiveness,” he did not find them unpersuasive. (R. 22).

Moreover, as summarized above, he specifically explained how the additional record

evidence affected his findings regarding those medical findings and what portions of


                                              15
       Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 16 of 17




those findings he accepted. Further, although the ALJ did not specifically rely on those

prior administrative medical findings to discount Dr. Sankoorikal’s opinion, they, along

with the record evidence relied upon in evaluating them, constitute record evidence

supporting the ALJ’s decision.

       Plaintiff’s argument the ALJ failed to provide reasons supported by substantial

evidence demonstrating Dr. Sankoorikal’s opinion is unpersuasive is also without merit.

First, the ALJ did not find Dr. Sankoorikal’s opinion unpersuasive, he found it “only

partially persuasive” and explained the portions he found unpersuasive and why. (R. 23).

And, as noted above, his reasons are supported by substantial evidence.

       Finally, Plaintiff’s argument Dr. Sankoorikal’s consideration of her reports of pain

does not justify discounting his opinion because the record “contains significant objective

findings documenting the basis for [Plaintiff]’s chronic pain” also fails. (Reply 3). None

of the evidence cited by Plaintiff as documenting the basis for her chronic pain compels a

finding that her pain is so severe as to need additional unscheduled breaks, to be off task

20% of a workday, or to cause her to be off work two days each month. Moreover, all of

the evidence cited by Plaintiff was considered by the ALJ in his evaluation of the severity

of her impairments and of her pain, he explained his evaluation, and the record evidence

supports his evaluation. The ALJ considered the medical opinions and prior

administrative medical findings in this case, including Dr. Sankoorikal’s opinion, and

explained his evaluation of those opinions. The record evidence supports the ALJ’s

evaluation, and the court may not reweigh the evidence and substitute its judgment for

that of the ALJ.

                                             16
       Case 6:20-cv-01186-JWL Document 19 Filed 04/30/21 Page 17 of 17




      Finding no error as alleged by Plaintiff, the court affirms the decision below.

      IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

      Dated April 30, 2021, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                           17
